DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2009/0214221) in view of Fasano et al (US 2021/0173145) and Darcie et al (US 5,907,417).
1). With regard to claim 1, Li et al discloses an integrated transceiver (integrated optical transceiver, e.g., 600 in Figure 6A) comprising: 
a first (e.g., the channel associated with the reception) and a second optical (e.g., the channel associated with the transmission) channels extending a length of the integrated transceiver (Figure 6A), the first optical channel comprising a first port (e.g., port 632), and the second optical channel comprising a second port (e.g., port 622); 
a first (603) and a second (604) couplers each comprising a bar port (e.g., for coupler 603, the bar port is the one for receiver 602), a cross port (e.g., for coupler 603, the cross port is the one for sending signal to 604), and a common port (e.g., for coupler 603, the common port is the one to receiving the “reception optical signal from port 632), the first and the second couplers being optically connected to the first and the second optical channels, respectively, via the bar ports and the common ports (Figure 6A); and 
a waveguide (the waveguide between the couplers 603 and 604) crossing optically connecting the cross ports of the first and the second WDM couplers (Figure 6A); 
wherein an optical signal being launched into the first optical channel at the first port (632) is caused to be coupled out of the first optical channel at the cross port of the first coupler (603), such that to be propagated through the waveguide crossing (from 603 to 604), the optical signal then being coupled into the second optical channel at the cross port of the second coupler (604), the optical signal subsequently being caused to exit from the second optical channel at the second port (622. “Optical loop back path 610).
But, Li et al does not expressly state that the integrate transceiver is associated with an integrated photonics die, and the first and second ports are bidirectional ports, and the couplers are wavelength division multiplexing (WDM) couplers.
Regarding the integrated photonics die and bidirectional ports, Fasano et al discloses a photonic integrated circuit (PIC) die, which includes optical components and waveguide etc. (Figures 1 and 7 etc., [0002], [0028] and [0035] etc., “convert and transmit optical information signals” and “waveguide 104 to transmit and/or receive optical information signals to/from waveguide 104 during operation of PIC package 100”, that is, the PIC die includes the function to generate/process optical signals), and Fasano et al also discloses that optical ports (e.g., the port (near 126A) between waveguide 104A and fiber 120A, and the port (near 126B) between waveguide 104B and fiber 120B. Note: there is a typo in Figure 7, the 120B at the left side should be 120A; refer [0048]) are bidirectional ports ([0035], “to/from”; [0052], “form one optical information signal in-line, and one optical information signal out-line. In this non-limiting example, optical loopback 152 may allow distinct waveguides 104A, 104B to transmit data and/or signals between one another”).
Regarding the WDM couplers, a WDM coupler has been widely used in the art when multiple wavelengths are carried in the channels. E.g., Darcie et al teaches “If, however, the diagnostic signals are transmitted at a different wavelength than the upstream communication signals and a WDM coupler is used as the access port 33, the backscattered diagnostic signal can be routed away from the receiver 16 by the WDM coupler, and should not significantly interfere” (column 8 lines 32-48). That is, for testing/diagnostic purpose, the testing signal and information signal can be transmitted on different wavelengths, and then a WDM coupler is the right device to separate the testing signal from the information signal, and the power of information signal will not be influenced (or not be reduced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fasano et al and Darcie et al to the system/method of Li et al so that the transceiver and waveguide and related components are implemented on a PIC die in a compact form, and bidirectional ports are used for testing/diagnostic of the fiber/waveguide connections/couplings, and by using WDM couplers, the information signal and testing signal can be carried over different wavelengths, and interference/signal loss can be reduced. 
2). With regard to claim 7, Li et al and Fasano et al and Darcie et al disclose all of the subject matter as applied to claim 1 above. And Li et al and Darcie et al further discloses wherein: 
the first WDM coupler is adapted to: 
couple optical signals having a first wavelength from the common port into the cross port (Li: Figure 6A and 6B, the coupler 603 couple optical signals from the common port (near 62) into the cross port (610). Darcie: e.g., the WDM coupler 33 couples optical signal having a first wavelength (diagnostic signal) from the common port (for fiber 23) into the cross port (for DIAG 32)); and 
couple optical signals having a second wavelength from the common port into the bar port (Li: coupling reception signal into receiver 602. Darcie: coupling optical signals having a second wavelength (from ONU) into receiver 16); and 
the second WDM coupler (Li: 604) is adapted to: 
couple optical signals having the first wavelength from the cross port into the common port (Li: Figure 6A and 6B, the coupler 604 couple optical signals from the transmitter 601 into the common port to 622); and 
couple optical signals having the second wavelength from the bar port (Li: accepted signal from the coupler 603) into the common port (to the output of the coupler 604 and then to 622).
But, Li et al and Darcie et al do not expressly indicate that the first coupler couples optical signals having a second wavelength from the bar port into the common port. However, as discussed in the claim 1 rejection, the optical channels can convey optical signals bidirectionally and have bidirectional ports. And as shown in Figure 7 of Fasano, “plurality of waveguides” on the PIC die, and those waveguides are used for transmitting/receiving optical signals, and an optical loopback (152) can be coupled to at least two waveguides, that is, excepting the signal looped back by the optical loopback, other signals from the optical component on the PIC die also transmits/receives signals to/from the waveguides (104). Therefore, due to the bidirectional channels/ports, it would be obvious to one skilled in the art that when a wdm coupler is used, the combination of Li et al and Fasano et al and Darcie et al teaches/suggests that the first coupler couples optical signals having a second wavelength from the bar port into the common port.
3). With regard to claim 8, Li et al and Fasano et al and Darcie et al disclose all of the subject matter as applied to claims 1 and 7 above. And the combination of Li et al and Fasano et al and Darcie et al further discloses wherein the first wavelength and the second wavelength are different in value (Darcie: “the diagnostic signals are transmitted at a different wavelength than the upstream communication signals”. That is, the combination of Li et al and Fasano et al and Darcie et al teaches/suggests that the first wavelength and the second wavelength are different in value). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al and Fasano et al and Darcie et al as applied to claim 1 above, and further in view of Fini et al (US 2020/0158961).
1). With regard to claim 2, Li et al and Fasano et al and Darcie et al disclose all of the subject matter as applied to claim 1 above. And the combination of Li et al and Fasano et al and Darcie et al further discloses the integrated photonics die of claim 1, further comprising: 
at least a third optical channel located between the first and the second optical channels, the third optical channel having a third bidirectional port (Fasano: [0047]-[0048], “PIC package 100 may include a plurality of waveguides 104A, 104B position on PIC die 102. The plurality of waveguides 104A, 104B may be positioned adjacent one another and/or may be formed substantially parallel to one another in surface 106 of PIC die 102”, “PIC package 100 may include a plurality of optical fibers 120A, 120B. Each of the plurality of optical fibers 120A, 120B may be operatively coupled to one of the corresponding waveguides 104A, 104B of PIC die 102”); 
wherein the first, the second, and the third bidirectional ports are parallel (Fasano: [0047]-[0048], “The plurality of waveguides 104A, 104B may be positioned adjacent one another and/or may be formed substantially parallel to one another in surface 106 of PIC die 102”).
But, Li et al and Fasano et al and Darcie et al do not expressly disclose wherein the first, the second, and the third bidirectional ports are equally distributed on the integrated photonics die, such that a distance between the first and the second bidirectional ports is twice a distance between the third and the second bidirectional ports.
However, first, Fasano et al discloses that a plurality of waveguides are parallel. Second, Fini et al, discloses a similar system (Figures 1, 3-5 and 7 etc.) having a plurality of optical channels and bidirectional ports (Figures 1, 3-5 and 7), wherein the first, the second, and the third bidirectional ports (122) are equally distributed on the integrated photonics die, such that a distance between the first and the second bidirectional ports is twice a distance between the third and the second bidirectional ports. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fini et al to the system/method of Li et al and Fasano et al and Darcie et al so that the system can be used to analyze/test different channels. 
2). With regard to claim 3, Li et al and Fasano et al and Darcie et al disclose all of the subject matter as applied to claims 1-2 above. And the combination of Li et al and Fasano et al and Darcie et al further discloses wherein the first, the second, and the third bidirectional ports are edge couplers (Fasano: edge couplings, [0006] etc.).
3). With regard to claim 4, Li et al and Fasano et al and Darcie et al disclose all of the subject matter as applied to claims 1-3 above. And the combination of Li et al and Fasano et al and Darcie et al further discloses wherein the edge couplers are located on a same side of the integrated photonics die (Fasano: Figure 7).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al and Fasano et al and Darcie et al and Fini et al as applied to claims 1-2 above, and further in view of Mack et al (US 2018/0062748).
Li et al and Fasano et al and Darcie et al and FIni et al disclose all of the subject matter as applied to claim 1 above. But, Li et al and Fasano et al and Darcie et al and Fini et al do not expressly disclose wherein the first, the second, and the third bidirectional ports are grating couplers; wherein the grating couplers are collinearly arranged on the integrated photonics die.
However, to use grating couplers to couple lights from PIC die to a fiber array is known in the art. E.g., Mack et al discloses a PIC die (Figures 1C, 2-3 etc.), in which grating couplers are used to couple optical signals between the PIC die and fibers ([0025] etc., “The grating couplers 117A-117H comprise optical gratings that enable coupling of light into and out of the photonically-enabled integrated circuit 130. The grating couplers 117A-117D may be utilized to couple light received from optical fibers into the photonically-enabled integrated circuit 130, and the grating couplers 117E-117H may be utilized to couple light from the photonically-enabled integrated circuit 130 into optical fibers. The grating couplers 117A-117H may comprise single polarization grating couplers (SPGC) and/or polarization splitting grating couplers (PSGC). In instances where a PSGC is utilized, two input, or output, waveguides may be utilized.”), wherein the grating couplers are collinearly arranged on the integrated photonics die (Figures 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the grating coupler as taught by Mack et al to the system/method of Li et al and Fasan and Fini et al so that the optical signals can be directed to desire directions.

Allowable Subject Matter
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the present invention comprising a system/method to aligning an integrated photonics die to a fiber array. The closest prior art, Li et al (US 2009/0214221), Fasano et al (US 2021/0173145), Darcie et al (US 5,907,417), Fini et al (US 2020/0158961) and Mack et al (US 2018/0062748), show similar system/method, which determine the alignment. However, these closest prior art fail to disclose: a system/method for optically aligning an integrated photonics die to a fiber array, the fiber array comprising a first and a second fiber channels, the system comprising: the integrated photonics die having: a first and a second optical channels; a first and a second wavelength division multiplexing (WDM) couplers each comprising a bar port, a cross port, and a common port, the first and the second WDM couplers being optically connected to the first and the second optical channels, respectively, via the bar ports and the common ports; and a waveguide crossing optically connecting the cross ports of the first and the second WDM couplers; the system being adapted to couple a first optical signal received from the first fiber channel and having a first wavelength into the cross port of the first WDM coupler and thus into the waveguide crossing, the first optical signal being propagated from the waveguide crossing into the cross port of the second WDM coupler, and thus being coupled into the second optical channel, the first optical signal being subsequently coupled into the fiber array via the second fiber channel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210257288 A1
FI 20196094 A1
CN 112904501 A
US 10715270 B2
US 20190331859 A1
US 20190324201 A1
US 10288812 B1
US 20170205592 A1
US 9651747 B1
US 9529154 B2
US 9423561 B1
US 20150222968 A1
US 8798456 B2
US 20130308906 A1
US 20120170938 A1
US 20100322555 A1
US 20100135619 A1
US 7378861 B1
US 6934438 B2
US 20040057653 A1
US 20030123827 A1
US 20020097963 A1
US 20020071633 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        June 4, 2022